Exhibit 10.2

THE SCOTTS MIRACLE-GRO COMPANY

AMENDED AND RESTATED

2006 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT FOR EMPLOYEES

(with related dividend equivalents)

RESTRICTED STOCK UNITS GRANTED TO

[Grantee’s Name] ON [Grant Date]

This Award Agreement describes the type of Award that you have been granted and
the terms and conditions of your Award.

1. DESCRIPTION OF YOUR RESTRICTED STOCK UNITS. You have been granted [Number]
Restricted Stock Units (“RSUs”) and an equal number of related dividend
equivalents. The “Grant Date” of your Award is [Grant Date]. Each whole RSU
represents the right to receive one full Share at the time and in the manner
described in this Award Agreement. Subject to Section 5 of this Award Agreement,
each dividend equivalent represents the right to receive an amount equal to the
dividends that are declared and paid during the period beginning on the Grant
Date and ending on the Settlement Date (as described in Section 4(a) of this
Award Agreement) with respect to the Share represented by the related RSU. To
accept this Award Agreement, you must return a signed copy of this Award
Agreement no later than [Date 30 Days After Grant Date], to [Third Party
Administrator] (the “Third Party Administrator”) as follows:

[Third Party Administrator]

Attention: [TPA Contact’s Name]

[TPA Contact’s Address]

[TPA Telephone Number]

2. INCORPORATION OF PLAN AND DEFINITIONS.

 

  (a)

This Award Agreement and your RSUs are granted pursuant to and in accordance
with the Company’s 2006 Long-Term Incentive Plan (the “Plan”). All provisions of
the Plan are incorporated herein by reference, and your RSUs and related
dividend equivalents are subject to the terms of the Plan and this Award
Agreement. To the extent there is a conflict between this Award Agreement and
the Plan, the Plan will govern.

 

  (b)

Capitalized terms that are not defined in this Award Agreement have the same
meanings as in the Plan.

3. VESTING. Except as provided in Section 6 of this Award Agreement, the RSUs
described in this Award Agreement will vest as follows:

 

  (a)

General Vesting. If your employment continues from the Grant Date until the
third anniversary of the Grant Date, in this case [Vesting Date] (the “Vesting
Date”), your RSUs described in this Award Agreement will become 100% vested on
the Vesting Date; or



--------------------------------------------------------------------------------

  (b)

Accelerated Vesting. Under the following circumstances, your RSUs described in
this Award Agreement will become 100% vested earlier than the Vesting Date:

 

  (i)

If you die or you Terminate because you become Disabled (as defined below), your
RSUs described in this Award Agreement will become 100% vested as of the date of
such event and will be settled in accordance with Section 4 of this Award
Agreement. For purposes of this Award Agreement, “Disabled” means (A) you are
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, (B) you are, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering Employees of your employer, or (C) you are determined to be
totally disabled by the Social Security Administration or Railroad Retirement
Board; or

 

  (ii)

If you Terminate for a reason other than Cause after reaching age 55 and
completing at least 10 years of employment with the Company, its Affiliates
and/or its Subsidiaries, your RSUs described in this Award Agreement will become
100% vested as of the date of such event and will be settled in accordance with
Section 4 of this Award Agreement.

4. SETTLEMENT.

 

  (a)

Subject to the terms of the Plan and this Award Agreement, your vested RSUs,
minus any shares that are withheld for taxes as provided under Section 4(c),
shall be settled in a lump sum as soon as administratively practicable, but no
later than 90 days following the earliest date to occur of: (i) your death;
(ii) the date you become Disabled (as defined above); or (iii) the third
anniversary of the Grant Date (the “Settlement Date”). Your whole RSUs shall be
settled in full Shares, and any fractional RSU shall be settled in cash,
determined based upon the Fair Market Value of a Share on the Settlement Date.

 

  (b)

Except as provided in Section 5 of this Award Agreement, you will have none of
the rights of a shareholder with respect to Shares underlying the RSUs unless
and until you become the record holder of such Shares.

 

  (c)

You may use one of the following methods to pay the required withholding taxes
related to the vesting of your RSUs. You will decide on the method at the time
prescribed by the Company. If you do not elect one of these methods, the Company
will apply the Net Settlement method described below:

 

2



--------------------------------------------------------------------------------

  (i)

CASH PAYMENT: If you elect this alternative, you will be responsible for paying
the Company through the Third Party Administrator cash equal to the minimum
statutory withholding requirements applicable on your RSUs.

 

  (ii)

NET SETTLEMENT: If you elect this alternative, the Company will retain the
number of shares with a Fair Market Value equal to the minimum statutory
withholding requirements applicable on your RSUs.

 

  (d)

Normally, your RSUs will vest and be settled only under the circumstances
described above. However, if there is a Change in Control, your RSUs will become
100% vested on the date of the Change in Control and will be settled as
described in the Plan. See the Plan for further details.

5. DIVIDEND EQUIVALENTS. You will be entitled to receive a dividend equivalent
equal to any dividends declared and paid on each Share represented by a related
RSU, subject to the same terms and conditions as the related RSU. Any dividend
equivalents described in this Section 5 will be distributed to you in accordance
with Section 4 of this Award Agreement or forfeited, depending on whether or not
you have met the conditions described in this Award Agreement and the Plan. Any
such distributions will be made in (i) cash, for any dividend equivalents
relating to cash dividends and/or (ii) Shares, for any dividend equivalents
relating to Share dividends.

6. FORFEITURE.

 

  (a)

Except as otherwise provided in Section 3 or Section 4(d) of this Award
Agreement, you will forfeit your unvested RSUs if you Terminate prior to the
Vesting Date.

 

  (b)

If you engage in “Conduct That Is Harmful To The Company” (as described below),
you will forfeit your RSUs and related dividend equivalents and must return to
the Company all Shares and other amounts you have received through the Plan or
this Award Agreement if, without the Company’s written consent, you do any of
the following within 180 days before and 730 days after you Terminate:

 

  (i)

You breach or threaten breach of any confidentiality, nondisclosure, and/or
noncompetition obligations under any agreement or plan with the Company or any
Affiliate or Subsidiary;

 

  (ii)

You fail or refuse to consult with, supply information to or otherwise cooperate
with the Company or any Affiliate or Subsidiary after having been requested to
do so;

 

  (iii)

You deliberately engage in any action that the Company concludes has caused
substantial harm to the interests of the Company or any Affiliate or Subsidiary;

 

3



--------------------------------------------------------------------------------

  (iv)

You fail to return all property (other than personal property), including
vehicles, computer or other equipment or electronic devices, keys, notes,
memoranda, writings, lists, files, reports, customer lists, correspondence,
tapes, disks, cards, surveys, maps, logs, machines, technical data, formulae or
any other tangible property or document and any and all copies, duplicates or
reproductions that you have produced or received or have otherwise been provided
to you in the course of your employment with the Company or any Affiliate or
Subsidiary; or

 

  (v)

You engaged in conduct that the Committee reasonably concludes would have given
rise to a Termination for Cause had it been discovered before you Terminated.

7. AMENDMENT AND TERMINATION. Subject to the terms of the Plan, the Company may
amend or terminate this Award Agreement or the Plan at any time.

8. BENEFICIARY DESIGNATION. You may name a beneficiary or beneficiaries to
receive any RSUs and related dividend equivalents that vest before you die but
are settled after you die. This may be done only on the attached Beneficiary
Designation Form and by following the rules described in that Form. The
Beneficiary Designation Form does not need to be completed now and is not
required as a condition of receiving your Award. However, if you die without
completing a Beneficiary Designation Form or if you do not complete that Form
correctly, your beneficiary will be your surviving spouse or, if you do not have
a surviving spouse, your estate.

9. TRANSFERRING YOUR RSUs AND RELATED DIVIDEND EQUIVALENTS. Except as described
in Section 8, your RSUs and related dividend equivalents may not be transferred
to another person. Also, the Committee may allow you to place your RSUs and
related dividend equivalents into a trust established for your benefit or the
benefit of your family. Contact the Third Party Administrator for further
details.

10. GOVERNING LAW. This Award Agreement shall be governed by the laws of the
State of Ohio, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of the Plan to the
substantive law of another jurisdiction.

11. OTHER AGREEMENTS. Your RSUs and related dividend equivalents will be subject
to the terms of any other written agreements between you and the Company or any
Affiliate or Subsidiary to the extent that those other agreements do not
directly conflict with the terms of the Plan or this Award Agreement.

12. ADJUSTMENTS TO YOUR RSUs. Subject to the terms of the Plan, your RSUs and
related dividend equivalents will be adjusted, if appropriate, to reflect any
change to the Company’s capital structure (e.g., the number of Shares underlying
your RSUs will be adjusted to reflect a stock split).

 

4



--------------------------------------------------------------------------------

13. YOUR ACKNOWLEDGMENT OF AND AGREEMENT TO AWARD CONDITIONS.

By signing below, you acknowledge and agree that:

 

  (a)

A copy of the Plan has been made available to you;

 

  (b)

You understand and accept the terms and conditions of your Award;

 

  (c)

You will consent (on your own behalf and on behalf of your beneficiaries and
transferees and without any further consideration) to any necessary change to
your Award or this Award Agreement to comply with any law and to avoid paying
penalties under Section 409A of the Code, even if those changes affect the terms
of your Award and reduce its value or potential value; and

 

  (d)

You must return a signed copy of this Award Agreement to the address given above
before [Date 30 Days After Grant Date].

 

[Grantee’s Name]     THE SCOTTS MIRACLE-GRO COMPANY By:         By:    
Date signed:         [Name of Company Representative]       [Title of Company
Representative]       Date signed:_________________________________

 

5